ROBB, Associate Justice.
 This interference is closely related to that involved in patent appeal No. 1853, - App. D. C. -, 13 F.(2d) 315, just decided. Here, as there, priority may not be awarded to Locke, unless a disclosure of the subject-matter of the claims is found in his original and forfeited application. For the reasons stated in our decision in patent appeal No. 1853, we find no such disclosure.
Count 3 of the present interference reads as follows:
“3. A porcelain body formed from a mixture containing clay and sillimanite crystals fused to vitrifaetion.” -
In the view of 'the Assistant Commissioner, this claim is the substantial equivalent of claim 13 in the prior case, which reads as follows :
“13. The process of making porcelain which consists in molding into shape and firing to vitrifaetion a mixture free from free silica and containing clay and sillimanite crystals.”
The Assistant Commissioner therefore ruled that this count must be awarded, to Locke, “subject to the final determination of priority in interference between Locke and Riddle.” In other words, the Assistant Commissioner ruled that, if Riddle elected to make this count in the other interference, priority would be awarded him. In this we think the *317Assistant Commissioner erred. The theory upon which the case had proceeded was that the claims in this interference, and particularly claim 3, were broader than the claims in the other interference, and the terminology of claim 3 supports this view.
In an interference proceeding, claims must be given the broadest interpretation they reasonably will support, and limitations to meet the exigencies of a particular situation may not be read into them. Claims susceptible of a broad interpretation, it must be assumed, were selected by the parties for the express purpose of covering the invention broadly. Such is the settled rule in this court. Kirby v. Clements, 44 App. D. C. 12, and authorities there cited. The application of this rule to count 3 necessarily results in an award of priority to Jeffery & Montgomery, since there was no basis for this claim in the forfeited application of Locke.
The decision is reversed as to count 3, which is awarded to Jeffery & Montgomery.
Reversed as to count 3.